The record in this cause having been considered by the Court, and the foregoing opinion prepared under Chapter 14553, Acts of 1929, adopted by the Court as its opinion, it is considered, ordered and decreed by the Court that the decree of the court below be and the same is hereby reversed and the cause remanded with directions that the lower court cause an accounting to be had to ascertain the net profit earned under the contract between the Smith Brothers Construction Company and J. W. Cooper; that it deduct therefrom the value of Cooper's services from June 15th, 1927, to the completion of the contract and that it then make and enter a decree conforming to the views expressed in this opinion of the Supreme Court.
TERRELL, C. J., AND WHITFIELD, STRUM, AND BROWN, J. J., concur.
ELLIS AND BUFORD, J. J., dissent.